           Case 2:21-cr-00139-MCE Document 12 Filed 07/26/21 Page 1 of 1

                                                                              FILED
                               UNITED STATES DISTRICT COURT               July 26, 2021
                              EASTERN DISTRICT OF CALIFORNIA           CLERK, US DSITRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00139-MCE

                 Plaintiff,

      v.                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY
PHILIP RICH,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release PHILIP RICH,

Case No. 2:21-cr-00139-MCE Charge 18 U.S.C. § 1341, from custody for the following

reasons:

                       Release on Personal Recognizance

                 X     Bail Posted in the Sum of $   50,000.00

                          X      Unsecured Appearance Bond $     50,000.00

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other):

      Issued at Sacramento, California on July 26, 2021 at 2:45 p.m.
